                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      EASTERN DIVISION


LARRY WALKER                                                                              PETITIONER


VS.                                                    CIVIL ACTION NO. 2:18-cv-39-KS-LRA


LAWRENCE COUNTY, MISSISSIPPI AND
STATE OF MISSISSIPPI                                                                     RESPONDENTS


                                                      ORDER

         THIS CAUSE IS BEFORE THE COURT on Motion [8] to Dismiss Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2244(d) filed by Defendants herein, the Report and

Recommendation [11] of United States Magistrate Judge Linda R. Anderson and the record

herein. No objections having been filed to the Report and Recommendation, and the Court

having fully reviewed the same, as well as the record in this matter finds that said Report and

Recommendation should be adopted as the opinion of this Court. 1

         IT IS THEREFORE ORDERED that the Report and Recommendation be and the same,

hereby is, adopted as the finding of this Court and the Complaint is hereby DISMISSED WITH




1
  It should be noted that the Petitioner filed a Motion for Extension of Time [12] on January 15, 2019 which was
granted by Order [13] dated January 22, 2019, giving Petitioner thirty (30) additional days to respond. Also,
Petitioner filed a Motion [16] for an additional extension of time to file Objections to the Report and
Recommendation, and the Court granted an additional ten (10) days by Order [17] dated February 21, 2019. It was
noted in the Order that this was the second grant of additional time and that any further request for extension of time
would be unlikely. On March 11, 2019, Petitioner filed a Motion [18] for an additional sixty to ninety (60-90) days
extension of time to file the Objections to the Report and Recommendation. The Report and Recommendation
simply addresses the issue of statute of limitations and certainly is not a complex issue. The Respondents in their
Motion [8] attached numerous exhibits showing the dates and times of the various events leading up to the Motion to
Dismiss. The Court denied the Motion [18] for an additional extension of time on March 20, 2019. The Petitioner
has filed no Objections to the Report and Recommendation [11] and gives no basis for the additional extension of
time other than that he needs some time to get additional copies of documents.
PREJUDICE. A separate Judgement will be entered herein in accordance with this Order as

required by Rule 58 of the Rules of Civil Procedure.

       SO ORDERED this the ___25th____ day of March, 2019.



                                            __s/Keith Starrett _________________
                                            UNITED STATES DISTRICT JUDGE
